NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HORACE MANN WILLIAMS,                           No. 15-15938

                Plaintiff-Appellant,            D.C. No. 1:12-cv-00730-LJO-DLB

 v.
                                                MEMORANDUM*
MATTHEW CATE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      California state prisoner Horace Mann Williams appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging failure-to-protect and retaliation claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We vacate and remand.

      The district court granted summary judgment for failure to exhaust

administrative remedies, finding that Williams’s grievance dated February 22,

2010, did not provide sufficient notice to prison officials of Williams’s failure-to-

protect and retaliation claims arising from defendant Valdivia’s statements about

Williams and defendants’ subsequent conduct. However, Williams alleged that in

December 2009 prison officials obstructed his attempts to submit a grievance

regarding defendant Valdivia’s statements. Moreover, the district court did not

expressly consider Williams’s evidence that he also submitted an emergency

grievance in early February 2010 that described a retaliatory move to a cell block

where a known enemy resided, an attack by another inmate, and threats to

Williams’s physical safety. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016)

(setting forth circumstances when administrative remedies are unavailable); Reyes

v. Smith, 810 F.3d 654, 658-59 (9th Cir. 2016) (under the Prison Litigation Reform

Act, a grievance need not include legal terminology, legal theories, or provide

personal notice to a particular official that he may be sued). We vacate and

remand for further proceedings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                          2                                       15-15938
      Cate’s motion to strike (Docket Entry No. 13) is granted in part. We do not

consider Exhibit A to Williams’s opening brief because it was not filed with the

district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990)

(“Documents or facts not presented to the district court are not part of the record on

appeal.”).

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          3                                     15-15938